DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-18, 21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyaji et al. (JPH10287787A). 	Regarding claim 1, Miyaji et al. disclose “an active energy ray-curable offset ink composition (paragraph 1) that contains a pigment (paragraph 9), a polyfunctional (meth)acrylate (paragraph 91: trimethylolpropane di(meth)acrylate—TMP diacrylate), and a resin having an ethylenic unsaturated group and a hydrophilic group (paragraphs 77-81).” 	Regarding claim 2, Miyaji et al. further disclose “further comprising a (meth)acrylate having an alicyclic skeleton or an aliphatic skeleton with a carbon number of 6 to 18 (paragraph 91: cyclohexyl acrylate).” 	Regarding claim 4, Miyaji et al. further disclose “wherein the content of the (meth)acrylate having an alicyclic skeleton or an aliphatic skeleton with a carbon number of 6 to  by Applicant, the component is deemed to be sufficiently identical to that claimed in order to render the recited property met.  See MPEP §2112.01.
 	Regarding claim 9, Miyaji et al. further disclose “wherein the resin having an ethylenic unsaturated group and a hydrophilic group includes one or more selected from an acrylic resin, a styrene-acrylic resin, and a styrene-maleic acid resin (paragraph 77).” 	Regarding claim 10, Miyaji et al. further disclose “further comprising a (meth)acrylate having a hydroxyl group and a rosin skeleton (paragraph 58: tall oil, or paragraph 135: rosin phenol modified epoxy acrylate).” 	Regarding claim 11, Miyaji et al. further disclose “wherein the weight average molecular weight of the (meth)acrylate having a hydroxyl group and a rosin skeleton is 400 or more and 3000 or less (this is the same component used by Applicant, therefore it is presumed that this limitation is met).” 	Regarding claim 12, Miyaji et al. further disclose “wherein the hydroxyl value of the (meth)acrylate having a hydroxyl group and a rosin skeleton is 50 mgKOH/g or more and 150 
 	Regarding claim 13, Miyaji et al. further disclose “wherein the (meth)acrylate having a hydroxyl group and a rosin skeleton has two or more (meth)acrylate-derived structures (paragraph 135: Banbeam UV-22A).” 	Regarding claim 14, Miyaji et al. further disclose “wherein the content of the (meth)acrylate having a hydroxyl group and a rosin skeleton in the ink is 5% by weight or more and 50% by weight or less (based upon the proportions of paragraphs 135 and 136, this is met).”
 	Regarding claim 16, Miyaji et al. further disclose “further comprising a hydroxy compound having a molecular weight of 200 or less and containing no (meth)acrylate group, and the content of the hydroxy compound having a molecular weight of 200 or less and containing no (meth)acrylate group in the ink is 0.15% by mass or more and 1.0% by mass or less (paragraph 112: water).”
 	Regarding claim 17, Miyaji et al. further disclose “further comprising an acid catalyst (paragraph 65).”  	Regarding claim 18, Miyaji et al. further disclose “wherein the acid catalyst is a quaternary ammonium cation (paragraph 65).” 	Regarding claim 21, Miyaji et al. further disclose “wherein the viscosity (A) at a rotation speed of 0.5 rpm measured at 25°C with a cone plate rotational viscometer is 5 Pa·s or more and 100 Pa·s or less, and the viscosity (B) at a rotation speed of 50 rpm is 10 Pa·s or more and 40 Pa·s or less, and the viscosity ratio (B)/(A) is 0.25 or more and 0.4 or less.”  It has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the ink of Miyaji et al. is at least substantially identical, the recited properties are presumed inherent. 	Regarding claim 22, Miyaji et al. further disclose a “method for producing a printed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al.  	Regarding claim 16, in the event it cannot be said that Miyaji et al. disclose “further comprising a hydroxy compound having a molecular weight of 200 or less and containing no (meth)acrylate group, and the content of the hydroxy compound having a molecular weight of .
	Regarding claim 23, Miyaji et al. disclose all that is claimed, as in claim 22 above, including that substrate can be selected from various materials, including film (paragraph 101), but fails to disclose “wherein the substrate is a plastic film having a thickness of 5 µm or more and 50 µm or less.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to print on thin plastic films between 5 and 50 microns in order print packaging labels.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the method of Miyaji et al. to print on .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. in view of Motofuji et al. (JP 2013-241580). 	Regarding claim 3, Miyaji et al. disclose all that is claimed, as in claim 2 above, except “wherein the (meth)acrylate having an alicyclic skeleton or an aliphatic skeleton with a carbon number of 6 to 18 has at least a tricyclodecane skeleton.”  However, Motofuji et al. teach that tricyclodecane acrylate improves the surface hardness of active energy ray curable composition suitable for inks (paragraphs 1, 37, and 38).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a tricyclodecane acrylate in the ink of Miyaji et al. in order to improve the surface hardness.
Claims 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO2014/156812) in view of Okazaki (JPH10195361). 	Regarding claims 1, 6, 7, 9, Yamamoto discloses an active energy ray-curable offset (corresponding to "lithographic printing") ink composition that contains a pigment, a photopolymerization initiator composition, a tetrafunctional or higher polymerizable acrylate monomer and a resin oligomer having polymerizable groups (see claim 1), and paragraphs 24 and 25 set forth that the tetrafunctional or higher polymerizable acrylate monomer can be dipentaerythritol pentaacrylate in amounts between 15 and 60 weight %. The inks are applied to a substrate and cured via UV radiation (paragraphs 36 and 37). 	Here, the dipentaerythritol pentaacrylate disclosed corresponds to the "polyfunctional (meth)acrylate having a hydroxyl group." 	Yamamoto fails to disclose “a resin having an ethylenic unsaturated group and a hydrophilic group” and which “has an acid value of 30 mgKOH/g or more and 250 mgKOH/g or less” (as in claim 7).  However, Okazaki discloses a water-based ultraviolet radiation-curable ink . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853